FILED 

                                                       SEPTEMBER 30,2014 

                                                     In the Office of the Clerk of Court 

                                                    WA State Court'of Appeals, Division III 




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


MARIO ARRIAGA,                                )         No. 32287-4-111
                                              )
                     Appellant,               )
                                              )
              v.                              )         PUBLISHED OPINION
                                              )
DEPARTIMENTOFLABORAND                         )
INDUSTRIES OF THE STATE OF                    )
WASHINGTON,                                   )
                                              )
                     Respondent.              )

      LAWRENCE-BERREY,1. -         When a final industrial insurance order, decision, or

award is based upon a medical determination, a physician is deemed an interested party.

In such a case, the Department of Labor and Industries (Department) must provide notice

of the order, decision, or award both to the physician and the claimant. Failure to provide

notice tolls the 60-day appeal period. At issue here is whether a segregation order was

communicated to a claimant's physician when the physician did not see the order because

of a breakdown in mail handling procedures in his office. We hold that the order was

communicated to the physician because the Department properly mailed it to the

physician's office, and it was actually delivered to the physician's office. We, therefore,
No. 32287-4-III 

Arriaga v. Dep't ofLabor & Indus. 



affirm the decision of the trial court, which barred the claimant's untimely appeal of the

segregation order.

                                          FACTS

       Mario Arriaga injured his right upper arm, face, and scalp while employed at

Oakville Forest Products, Inc. The Department allowed a claim for an industrial injury in

December 2005. Justin Sherfey, M.D., D.O., an orthopedic surgeon and osteopathic

physician who treats injured workers, became Mr. Arriaga's attending physician.

       On October 29,2008, the Department issued an order segregating a cervical disc

degenerative condition from Mr. Arriaga's claim. The order stated, "[t]he Department of

Labor and Industries is not responsible for the condition diagnosed as: cervical disck [sic]

degenerative, determined by medical evidence to be unrelated to the industrial injury for

which this claim was filed." Board Record (BR) at 28. It is undisputed that the

Department mailed the order to the claimant and also to Dr. Sherfey'S office on October

29,2008. It also is uncontested that Dr. Sherfey's office received a copy of the order on

October 31,2008. However, as will be detailed below, Dr. Sherfey apparently was

unaware of the order until 2010.

      Mr. Arriaga sought legal help with his claim in April 2010. The Department

closed Mr. Arriaga's claim on November 23,2010. In December 2010, someone from



                                             2

No. 32287-4-III 

Arriaga v. Dep't ofLabor & Indus. 



Mr. Arriaga's attorney's office contacted Dr. Sherfey about Mr. Arriaga's claim. After

discovering the segregation order, Dr. Sherfey protested on Mr. Arriaga's behalf. The

Department affirmed the order, stating that it would not reconsider it because the protest

was untimely. Mr. Arriaga appealed to the Board of Industrial Insurance Appeals

(Board), which granted the appeal to review the timeliness of Dr. Sherfey's protest.

       In his deposition, Dr. Sherfey explained that he functions as the attending

physician for injured workers and is, therefore, familiar with the rules and regulations of

the Department. His office has about 40 employees and he sees 40 to 45 patients per day.

Dr. Sherfey's practice includes a department that manages paperwork, including getting

authorizations, coordinating depositions, coordinating independent exams, and reviewing

"some of those records." Sherfey Dep. at 23. As to his intraoffice mail handling

procedures, Dr. Sherfey explained, "[t]ypically we have a protocol in place that either a

hard copy is placed in a mailbox for me or I receive an electronic notification of a new

document that I then either have to initial on the hard copy or I have to electronically sign

in the medical re90rd." Sherfey Dep. at 12. Dr. Sherfey stated that he reviewed mail

throughout the day, but admitted that he is not necessarily given all the documents that are

addressed to him.




                                              3

No. 32287-4-III 

Arriaga v. Dep 't ofLabor & Indus. 



       Dr. Sherfey testified that for mail to be "communicated" to him, "[i]t would have

to be appropriately received by the medical records or again our L & I management

. department. It would then have to be properly routed to me for review .... [A]fter that it

would have to be properly inserted into the medical record." Sherfey Dep. at 16. Dr.

Sherfey conceded that some documents are scanned without his "direct visualization."

Sherfey Dep. at 21. He stated that a person in the medical records department decides

whether a document is sufficiently important for his review. He explained, "[w]e have no

standard protocol in place, except typically paperwork that involves the patient is

supposed to come across the physician's desk." Sherfey Dep. at 23.

       Somewhere in this process, the October 29 order never made it to Dr. Sherfey'S

desk. Dr. Sherfey explained that he had not initialed it, which suggested to him that he

had not reviewed it. Although the order had been in Mr. Arriaga's file since 2008, Dr.

Sherfey could not recall reviewing it until nearly two years later when Mr. Arriaga's

attorney brought it to his attention. He stated that if he had reviewed the order in 2008, he

"[l]ikely" would have responded with a letter indicating an additional evaluation was

needed in regard to the diagnosis. Sherfey Dep. at 15.

       Mr. Arriaga ultimately appealed the order in January 2011. However, the

Department refused to reconsider the order "because the protest was not received within


                                             4

No. 32287-4-III
Arriaga v. Dep 'f ofLabor & Indus.


the 60 day time limitation" ofRCW 51.52.060(l)(a). BR at 24. The Board accepted

review of the appeal concerning the timeliness of Dr. Sherfey's protest of the segregation

order. Upon review, it also dismissed the appeal as untimely, finding:

       [Mr. Arriaga's] attending physician acknowledges that he did not protest
       the October 29,2008 Notice of Decision within 60 days of the date it was
       communicated to his medical office, as he was unaware of the existence of
       the document until sometime in 2010. The timely filing of a protest or
       appeal is a statutorily imposed jurisdictional limitation upon every
       claimant's ability to get relief from a Department order and upon the
       Board's authority to hear an appeal. There is simply no legal precedent for
       excusing Mr. Arriaga from performing his statutory duty to file a timely
       protest or appeal. The result does not change even though he relied upon
       his attending physician to monitor correspondence from the Department of
       Labor & Industries.

BR at 18.

       Mr. Arriaga appealed to the Thurston County Superior Court, which also dismissed

his appeal as untimely, finding that Dr. Sherfey received a copy of the Department's order

on October 31, 2008, and that he did not protest the order within 60 days of its receipt. In

its oral ruling, the court stated, "[m]y take on this is that the statute that requires

communication was met when this order was clearly conveyed to the physician's office."

Report of Proceedings (RP) at 18. It elaborated:

       It is my take that "communication" means that it was received as addressed,
       that is to the physician. If the Department had misaddressed this, if there
       had been some showing that a postal worker was not delivering the mail
       and threw it all in the back of a station wagon ... that might be a different

                                                5

No. 32287-4-111 

Arriaga v. Dep 't ofLabor & Indus. 



       situation, but it is clear that it was time stamped two days after it was
       mailed. It was received.

RP at 19.

       Mr. Arriaga appeals.

                                        ANALYSIS

       The issue before us is whether the trial court erred in concluding that the

October 29,2008, order was "communicated" to Dr. Sherfey's office when it was

properly addressed and received by his office.

       Standard o(Review

       Washington's Industrial Insurance Act (IIA), Title 51 RCW, includes judicial

review provisions that are specific to workers' compensation claims. Rogers v. Dep't of

Labor & Indus., 151 Wn. App. 174, 179,210 P.3d 355 (2009). In particular, the IIA

provides that the judicial review of a decision by the Board is de novo, but is limited to

the evidence and testimony presented to the Board. RCW 51.52.115; Rabey v. Dep 't of

Labor & Indus., 101 Wn. App. 390,393,3 P.3d 217, review granted, 142 Wn.2d 1007, 16

P.3d 1266 (2000). The superior court presumes the Board's findings and conclusions are

"prima facie correct." RCW 51.52.115. We review the findings of the superior court's

decision de novo to determine whether substantial evidence supports them and whether its

conclusions of law flow from the findings. Rogers, 151 Wn. App. at 180 (quoting

                                              6

No. 32287-4-111 

Arriaga v. Dep't ofLabor & Indus. 



Watson v. Dep't ofLabor & Indus., 133 Wn. App. 903, 909,138 P.3d 177 (2006)).

       RCW 51.52.060 and "Communicated"

       Mr. Arriaga argues that even though Dr. Sherfey's office received the order on

October 31, 2008, the order was not "communicated" within the meaning of

RCW 51.52.060 due to a breakdown in mail handling procedures, which resulted in the

order being placed in Mr. Arriaga's file without Dr. Sherfey's knowledge. Mr. Arriaga

contends the word "communicated" denotes actual possession and availability, and that

because Dr. Sherfey did not have knowledge of the order's existence in October 2008, it

was not available to him. Citing Board decisions, Mr. Arriaga contends it would be

"unjust to Mr. Arriaga and contrary to legislative intent to hold that the Department order

of October 29,2008 had been communicated to Dr. Sherfey simply because it was

received in his office on October 31,2008." Br. of Appellant at 13. Accordingly, Mr.

Arriaga contends the 60-day period to appeal under RCW 51.52.060 was tolled until Dr.

Sherfey actually was aware of the order's existence.

      The Department counters that an order or letter is "communicated" under

RCW 51.52.060 when it is received and that Dr. Sherfey received the order when it was

delivered to his correct mailing address. It contends that a breakdown in office

procedures or communication does not excuse an untimely appeal, and that it is



                                             7

No. 32287-4-III 

Arriaga v. Dep 't ofLabor & Indus. 



incumbent upon a party or agency to ensure that it has a system in place regarding

distribution of its mail. It also contends Mr. Arriaga's proposal would produce an

unworkable system: "Mr. Arriaga's proposed rule of a law would allow a doctor's office

to receive mail from the Department, but be able to disclaim responsibility for that receipt

of mail if the office procedures are allegedly not followed." Resp't's Br. at 12.

According to the Department, "[a] party has the responsibility of providing his or her

address to the Department, and when an order is received at that address, it is

communicated." Resp't's Br. at 12.

       In his reply brief, Mr. Arriaga maintains that even if we apply the Department's

interpretation of "receipt," which it defines in terms of possession and availability, there

is still no evidence that Dr. Sherfey received the order. He argues that "Dr. Sherfey had

no knowledge that his office had received the order in question or that the order even

existed, and as a result, for all intents and purposes, it was not available to him."

Appellant's Reply Br. at 7.

       Washington's IIA provides injured workers a swift, certain, no fault remedy that is

primarily enforced in an administrative process that the act establishes. RCW 51.04.010;

Kingery v. Dep't ofLabor & Indus., 132 Wn.2d 162, 168-69,937 P.2d 565 (1997). The

IIA generally provides finality to Department decisions. Kingery, 132 Wn.2d at 169.


                                              8

No. 32287-4-III 

Arriaga v. Dep't ofLabor & Indus. 



RCW 51.52.050(1) directs the Department to serve its orders, decisions, and awards on

"the worker, beneficiary, employer, or other person affected thereby" by mail. When an

order, decision, or award is based upon a medical determination, the attending physician

is deemed an interested party who, in addition to the claimant, is entitled to receive the

order, decision, or award. Shafer v. Dep't ofLabor & Indus., 140 Wn. App. 1, 11, 159

P.3d 473 (2007), aff'd, 166 Wn.2d 710,213 P.3d 591 (2009).

       The time for appeal ofa Department order is specified in RCW 51.52.060(l)(a) as

follows:

       [A party] ... or other person aggrieved by an order ... must, before he or
       she appeals to the courts, file with the board and the director, by mail or
       personally, within sixty days from the day on which a copy of the order,
       decision, or award was communicated to such person, a notice or'appeal to
       the board.

(Emphasis added.) If a party fails to appeal within the 60-day time limit, the claim is

deemed "res judicata on the issues the order encompassed, and '[t]he failure to appeal an

order ... turns the order into a final adjudication, precluding any reargument of the same

claim.'" Kusturav. Dep'tofLabor&Indus., 142 Wn. App. 655, 669,175 P.3d 1117

(2008) (footnote omitted) (quoting Marley v. Dep't ofLabor & Indus., 125 Wn.2d 533,

538,886 P.2d 189 (1994)), aff'd, 169 Wn.2d 81, 233 P.3d 853 (2010).




                                              9

No. 32287-4-111
Arriaga v. Dep't ofLabor & Indus.


       It is well settled under Washington law that an order is "communicated" to a party

within the meaning ofRCW 51.52.060 upon receipt. Kaiser Aluminum & Chem. Corp. v.

Dep't ofLabor & Indus., 57 Wn. App. 886, 889, 790 P.2d 1254 (1990); Rodriguez v.

Dep't ofLabor & Indus., 85 Wn.2d 949,952-53,540 P.2d 1359 (1975). Our Supreme

Court discussed the meaning of "communicated" under the IIA in Nafus v. Department of

Labor and Industries, 142 Wash. 48, 251 P. 877 (1927). In that case, the worker's claim

was initially allowed, but later closed after the Department concluded the worker's

condition was not due to the work accident. Id. at 48-49. The Department notified the

worker by sending a letter to him in April 1925. Id. at 49. The worker received the letter

in the hospital, where he was a patient for an extended stay, and put the order in his robe

pocket without reading it. Id. at 49-50. He later stated that "[0]ne of the nurses opened

[the letter], but she did not tell me what it contained. I was in no condition to concern

myself with the contents of the letter." Id. at 50.

       In January 1926, the worker appealed the claim closure, asserting he had not

received notice because he had not read the letter. Id. at 51. The Department responded

that the appeal was untimely. The court concluded the order had been communicated

under the IIA, reasoning:




                                              lO
No. 32287-4-111 

Arriaga v. Dep'l ofLabor & Indus. 



       The fact that the respondent says that he did not read the letter and did not
       know its contents is not controlling. The department had done all it was
       required to do in making "communication" of its decision in closing the
       claim to the party affected thereby. There is no evidence from which it
       would be found that the respondent was not competent to understand the
       nature of the communication at the time.

Id. at 52.

       Similarly here, the fact that Dr. Sherfey did not read the letter upon receipt does

not toll the statutory deadline. The Department addressed the order to Dr. Sherfey's

correct address, and the order was actually delivered to the correct address. This

constitutes communication under RCW 51.52.060.

       Rodriguez also supports our conclusion. In that case, a worker was injured on the

job and timely filed his claim. Rodriguez, 85 Wn.2d at 949-50. The Department initially

granted his claim, but subsequently sent the worker a letter closing his claim. Id. at 950.

The worker could speak only in Spanish, and could not read or write in either Spanish or

English. Id. The worker did not timely appeal the Department's order closing his claim.

The Supreme Court reiterated the rule that, "the word 'communicated' contained in

RCW 51.52.060 requires only that a copy of the order be received by the workman."

Rodriguez, 85 Wn.2d at 952-53 (emphasis added). Although the Rodriguez court

ultimately granted equitable relief based on the worker's illiteracy, it made a point to

distinguish Nafus, which involved "a mere failure or refusal to read a letter from the

                                             11 

No. 32287-4-111 

Arriaga v. Dep 't ofLabor & Indus. 



department" from a case where "extreme illiteracy" rendered the claimant virtually

incompetent. Rodriguez, 85 Wn.2d at 954.

       Despite this well-settled precedent, Mr. Arriaga cites Shafer, 140 Wn. App. at 11,

and Board decisions in his attempt to broaden the rule. In Shafer, the court stated:

      The legislature expects the attending physician to serve as a medical
      advocate for the injured worker and as a fulcrum in the agency's evaluation
      of the claim. The Department implements this expectation by advising
      physicians they have the right and are expected to seek review on their
      patients' behalf. The physician cannot decide whether to appeal unless the
      physician knows of the order. Failure to ensure that the physician learns of
      the order therefore deprives both the worker and the agency of the voice of
      the physician, just at the critical point of finalizing a determination of the
      worker's future medical condition.

Id. We interpret the above language as justification for requiring the Department

to provide the worker's physician copies of certain orders, decisions, or awards.

We do not interpret it as changing prior Supreme Court precedent, which does not

require a party to have actually read the properly addressed and delivered order.

       Citing In re: Dorena R. Hirschman, No. 09 17130 (Wash. Bd. of Indus. Ins.

Appeals May 7, 2010) and In re: Edward S. Morgan, No. 9667 (Wash. Bd. of Indus. Ins.

Appeals Aug. 25, 1959), Mr. Arriaga contends that "communication [is] not complete"

until a recipient has actual knowledge ofthe order. Br. of Appellant at 12. Board

decisions are not binding precedent for this court; however, we may give substantial


                                            12 

No. 32287-4-111
Arriaga v. Dep 'f ofLabor & Indus.


weight to an agency's interpretation of the laws it is charged to enforce. Lynn v. Dep 'f of

Labor & Indus., 130 Wn. App. 829, 836, 125 P.3d 202 (2005); Jensen v. Dep 'f of

Ecology, 102 Wn.2d 109, 113,685 P.2d 1068 (1984).

       In Hirschman, the Department mailed a copy of an order to Ms. Hirschman's

house while she was on vacation. Her employer argued that the order was communicated

to Ms. Hirschman, regardless of whether she was home to receive and read it. The

Department disagreed with the employer, concluding that the order was not

communicated to Ms. Hirschman until she returned from her trip. We decline to follow

Hirschman because it conflicts with Nafus and Rodriguez, which look to whether the

mailing was properly addressed and delivered. I

       Regardless, there was no testimony that Dr. Sherfey was out of town for any period

of time during October 2008. In fact, it was nearly two years between the time the order

was received in his office and Mr. Arriaga's attorneys notified Dr. Sherfey of the order.

The record also shows that Dr. Sherfey was treating Mr. Arriaga regularly during that

time and that the order was available to him at any time he chose to review Mr. Arriaga's

chart. A breakdown in office mail handling protocol is not analogous to a recipient being

out of town when a Department order is delivered.



       I   Although we decline to follow Hirschman, we note that Rodriguez allows courts

                                             13 

No. 32287-4-111 

Arriaga v. Dep't ofLabor & Indus. 



       Morgan is also inapposite. In that case, the claimant worked in the timber industry

and kept a separate address from his physical location, which changed according to his

work. While off work due to an industrial injury, the worker continued to maintain his

permanent mailing address and checked his mail daily. Although the claimant testified

that he had received other communications from the Department at his permanent mailing

address, he stated he did not receive the closing order at issue in the case. Assuming that

the evidence was "sufficient to give rise to the presumption of receipt by the addressee in

due course of mails," the Board found these circumstances were sufficient to overcome

the presumption. Morgan, No. 9667 (Wash. Bd. of Indus. Ins. Appeals). Noting the

proposition that mailing a letter is prima facie evidence of receipt, the court then noted:

       Although a claimant who deliberately or negligently disregards or fails to
       read a communication delivered to his residence may well be charged with
       knowledge or notice thereof, the claimant in this case called for his mail
       each day and, in our opinion, it would be manifestly unjust and contrary to
       the legislative intent to charge him with notice of an order he did not
       receive based solely on a presumption ofits receipt at a "mail depot."

Id.

       In contrast to Morgan, the "presumption of receipt" is not at issue here. This

presumption arises once proper mailing of an item is established. Scheeler v. Emp 't Sec.

Dep't, 122 Wn. App. 484,489, 93 P.3d 965 (2004). Here, it is not disputed that the


to equitably toll the 60-day period under appropriate circumstances.
                                             14
No. 32287-4-III
Arriaga v. Dep't ofLabor & Indus.


Department mailed the letter to Dr. Sherfey's office and that it was received in the office

on October 31,2008. In fact, the letter was date stamped and scanned into the records.

There is no evidence that due to an error in mailing, he did not receive the order. Any

failure in Dr. Sherfey's actual receipt of the order was due to the breakdown of his office

procedures, not a defect in the Department's mailing.

       A more analogous Board case is In re: Robert A. Wiyrick, Nos. 01 11323 & 01

12028 (Wash. Bd. of Indus. Ins. Appeals Aug. 26, 2003). In that case, the claimant's

attorney improperly noted the time for extension in which to file a petition for review.

The issue before the Board was whether the subsequent failure to file a timely motion was

due to excusable neglect. The Board was clear in its decision: "[t]he breakdown ofoffice

procedures or secretarial error, which results in claimant's failure to file a timely petition

for review, cannot be considered excusable neglect." Id. (emphasis added).

       The same reasoning applies here. Dr. Sherfey's office received the Department

order on October 31,2008. The delay in Dr. Sherfey's actual knowledge of the order was

due to an intraoffice mail delivery breakdown, which is not excusable neglect or a basis

for tolling the statutory deadline. Mr. Arriaga suggests that we liberally construe the

statute to grant the relief he requests. However, liberal construction does not apply here

because the statute in question is not ambiguous. Harris v. Dep 't ofLabor & Indus., 120



                                             15 

No. 32287-4-II1 

Arriaga v. Dep '( ofLabor & Indus. 



Wn.2d 461, 472 n.7, 474,843 P.2d 1056 (1993). Accordingly, the trial court did not err

in concluding that Mr. Arriaga's appeal was untimely.

       We affirm.




                                                  Lawrence-Berrey, J.


WE CONCUR:




Sidd~l ~lF 




                                           16